        Case 8:19-cv-00873-GJH Document 10 Filed 05/06/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                              Southern Division

SNC-LAVALIN CONSTRUCTORS INC.                   :

      Plaintiff,                                :

v.                                              : Case Nos. 19-cv-00873-GJH
                                                              19-cv-01083-PWG
TOKIO MARINE KILN INSURANCE                     :
LIMITED
                                                :
      Defendant.
                                                :

                       MOTION TO CONSOLIDATE CASES


      Plaintiff, SNC-Lavalin Constructors Inc. (“Plaintiff” or “SNC-Lavalin”), by and

through its attorneys signed below, and pursuant to Federal Rule of Civil Procedure 42,

moves to consolidate the above cases for the reasons stated in the accompanying

Memorandum.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

      a. Grant this Motion to Consolidate Cases;

      b. Order that Cases 19-cv-00873-GJH and 19-cv-01083-PWG be consolidated for

          all purposes; and

      c. Enter such other and further relief as justice may require.
         Case 8:19-cv-00873-GJH Document 10 Filed 05/06/19 Page 2 of 2



                                                 Respectfully submitted,

                                                 MCNAMEE, HOSEA, JERNIGAN, KIM,
                                                 GREENAN & LYNCH, P.A.



                                           By:                 /s/
                                                 Brent M. Ahalt
                                                 Bar No. 13741
                                                 6411 Ivy Lane, Ste. 200
                                                 Greenbelt, Maryland 20770
                                                 301-441-2420
                                                 bahalt@mhlawyers.com
                                                 Attorneys for SNC-Lavalin
                                                 Constructors Inc.


                            CERTIFICATE OF SERVICE

      I hereby certify that on this 6th day of May, 2019, a copy of the forgoing Motion
to Consolidate Cases and accompanying Memorandum was served via electronic filing
on:

Robert L. Hebb
Richard J. Medoff
Semme, Bowen & Semmes
25 S. Charles Street, Suite 1400
Baltimore, MD 21201

                                                             /s/
                                                 Brent M. Ahalt




                                           2
